             Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 1 of 14




                                IN THE UNITED STATES COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DEREK WAYNE JACKSON                                      :
              Petitioner,                                :
                                                         :
                    v.                                   :                  CIVIL ACTION NO. 13-5932
                                                         :
BRIAN COLEMAN, et al.,                                   :
              Respondents.                               :

                                           MEMORANDUM OPINION

Rufe, J.                                                                                         September 3, 2021

           Petitioner Derek Wayne Jackson was sentenced to life imprisonment after being found

guilty by a Philadelphia Court of Common Pleas jury of first-degree murder, possessing

instruments of crime, abusing a corpse, and tampering with or fabricating evidence. Petitioner,

represented by counsel, has filed a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254,

asserting that the cumulative effect of errors at his trial constituted a denial of due process, and

that his counsel was ineffective.

           The Petition was referred to Magistrate Judge Timothy R. Rice, who issued a Report and

Recommendation (“R&R”) recommending that the Court grant an evidentiary hearing on

Petitioner’s claim that trial counsel was ineffective for failing to present evidence in support of

suppressing his confession, and to deny the petition without the issuance of a certificate of

appealability on the remaining issues. Petitioner filed objections to the R&R. For the reasons

stated below, the Court will schedule an evidentiary hearing on three of Petitioner’s ineffective

assistance of counsel claims. 1




1
    The Court will defer ruling on Petitioner’s remaining claims until after the evidentiary hearing.
            Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 2 of 14




I.         PROCEDURAL HISTORY 2

           On April 19, 2005, police arrested Petitioner for the murder of his mother. Shortly after

the arrest, he was interrogated. Petitioner waived his Miranda rights and gave a full confession.

Petitioner also informed the detectives that he had been treated for different mental disorders but

was not regularly taking his medications.

           Before trial, court-appointed counsel obtained an expert, forensic psychiatrist John S.

O’Brien, M.D., to diagnose Petitioner’s mental health condition and to opine on Petitioner’s

ability to “understand the nature, object and proceedings against him and participate and assist in

his own defense, and whether at the time of the alleged offense, he was able to understand the

nature and quality of his acts and whether what he was doing was wrong.” 3

           For his evaluation, Dr. O’Brien reviewed Petitioner’s medical records—provided by trial

counsel—and concluded that Petitioner suffered from schizoaffective disorder with “auditory

hallucinations and paranoid ideation and possible delusions.” 4 Dr. O’Brien also concluded that

Petitioner was competent to stand trial, and, at the time of the offense, “was able to understand

the nature, quality and wrongfulness of his acts . . . [but] because of his psychiatric condition . . .

was unable to conform his conduct to the requirements of the law.” 5

           On August 22, 2005, trial counsel moved to suppress all of Petitioner’s statements

relating to his confession on the ground that Petitioner suffered from a serious mental illness that




2
 The facts and procedural history, as outlined in the R&R, are not in dispute and the court adopts them herein. Doc.
No. 64 at 2–8.
3
  See 5/23/2005 Motion [Doc. No. 8-7]; 7/15/2005 Order [Doc. No. 8-18]; 9/19/2005 Letter at 1, attached to
Amended Post-Conviction Relief Petition [Doc. No. 8-116] at Ex. A.
4
    9/19/2005 Letter at 6 [Doc. No. 8-116].
5
 Id. Dr. O’Brien re-evaluated Petitioner on January 20, 2006, and readopted his diagnosis and opinion that Jackson
was competent to stand trial. See 1/20/2006 Letter at 1–3, attached to Amended Post-Conviction Relief Petition
[Doc. No. 8-116] as Ex. B.

                                                         2
             Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 3 of 14




prevented him from understanding his constitutional right to remain silent. 6 Counsel also notified

the court that he intended to pursue an insanity defense based on Petitioner’s “long-standing and

significant history of psychosis including a diagnosis of schizophrenia.” 7

            At the suppression hearing, Petitioner was the only person to testify for the defense.

Despite corroborating evidence of Petitioner’s previous psychiatric hospitalizations and the

reports of Dr. O’Brien and several other treating physicians of his significant history of

psychosis, 8 trial counsel introduced no medical evidence showing that Petitioner lacked

“sufficient mental capacity as a result of his impaired psychiatric state . . . at the time of his

questioning to understand that he had a right to an attorney, that he had a right to curtail any

questioning, [and] that he had a right to remain silent.” 9 It is unclear why trial counsel did not

introduce this medical evidence at the suppression hearing, particularly because trial counsel

used this same medical evidence to support a notice of insanity defense filed that same day. 10

            Without corroborating testimony from a medical professional, the trial court denied

Petitioner’s suppression motion. The court stated that Petitioner’s testimony did not “call[] into

question . . . his ability to understand what was going on” and held that “the facts show that

[Petitioner] was alert and responsive to questions when giving his statements. Accordingly, . . .




6
    See Omnibus Mot. to Suppress [Doc. 8-23] ¶ 4(c).
7
    Id. ¶¶ 6, 10.
8
    See 9/19/2005 Letter [Doc. No. 8-116].
9
    See N.T. Suppression, 1/23/2006 at 72.
10
   Trial counsel filed a notice of an insanity defense on the same day at the suppression hearing noting Petitioner’s
“long-standing and significant history of psychosis including a diagnosis of schizophrenia” and Petitioner’s previous
psychiatric hospitalizations. In support of this defense, trial counsel submitted a witness list composed of Dr.
O’Brien, several physicians whose treatment of Petitioner is documented in the records counsel provided to Dr.
O’Brien, and two of Petitioner’s relatives. Omnibus Pretrial Mot., Aug. 22, 2005, at 1–3.

                                                         3
             Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 4 of 14




the defendant did knowingly and voluntarily waive his right to the assistance of counsel and his

right to remain silent during his custodial interrogation.” 11

           Following this ruling, the Commonwealth sought to preclude Petitioner from presenting

any psychiatric evidence at trial. 12 Trial counsel did not oppose the motion and stated “I have no

evidence to introduce at this time that my client was insane at the time of the alleged commission

of the offense, as would be required by the law. In the absence of that, I believe that I cannot

introduce evidence that he was guilty but mentally ill.” 13 Trial counsel also stated that because

Dr. O’Brien had opined that Petitioner was legally sane and competent to stand trial, Petitioner

could only pursue a diminished capacity defense if he admitted to the underlying acts, and

Petitioner had not “authorized” counsel to do so. 14 Due to trial counsel’s concession, the court

granted the Commonwealth’s motion, finding that Petitioner’s refusal to admit liability barred

him from presenting psychiatric evidence to support an insanity or diminished capacity

defense. 15 The Commonwealth introduced Petitioner’s confession at trial.

           On direct appeal, Petitioner argued that the trial court erred in denying his motion to

suppress. The Superior Court affirmed the conviction and sentence. 16 Petitioner, with newly-

appointed counsel, then timely filed a petition under Pennsylvania’s Post Conviction Relief Act

(“PCRA”). However, Petitioner’s PCRA petition did not bring a claim based on the suppression



11
     N.T., Suppression 1/23/2006 at 83–84.
12
     Id. at 88–90.
13
  Id. at 90. A guilty but mentally ill defense requires a jury to find a person guilty of the crime but mentally ill at the
time the crime occurred.
14
     Id.
15
     Id.
16
  The Superior Court concluded that there was “ample evidence” contradicting Jackson’s “self-professed mental
inability to grasp the nature of the proceedings on the night he gave his confession” and credited Detective Gallen’s
unrebutted testimony about Petitioner’s apparent ability to understand the questions being asked of him during the
interrogation. See Commonwealth v. Jackson, 1371 EDA 2006 (Pa. Super. 2007) [Doc. No. 8-88] at 8–9.

                                                            4
            Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 5 of 14




hearing. It only alleged that trial counsel was ineffective for failing to object to the court’s

tampering instruction or for not moving for acquittal on that charge because the criminal

elements read to the jury did not match those contained in the bill of information. 17 The PCRA

court dismissed this claim and the Superior Court affirmed.

           On October 7, 2013, Petitioner filed a timely pro se petition for a writ of habeas corpus in

this Court alleging the same claim raised in his PCRA petition—that trial counsel was ineffective

for failing to object to the court’s tampering instruction. On November 22, 2013, Petitioner

supplemented his petition and added the claim that trial counsel was ineffective at his

suppression hearing.

           On April 14, 2015, the Magistrate Judge appointed counsel to represent Petitioner, and

counsel filed an amended petition on July 13, 2015. 18 Counsel later filed a memorandum of law

in support of the petition (“MOL”), which consolidated the claims from each of the three

previous petitions and included a new report from Dr. O’Brien. 19 This report stated that

Petitioner’s untreated gross psychotic symptoms were likely to have influenced or interfered with

his ability to understand his Miranda rights and execute a knowing and voluntary waiver of those

rights. Further, Dr. O’Brien stated that this opinion was based on medical records trial counsel

had not provided him during Petitioner’s first examination and that trial counsel never requested

his opinion on Petitioner’s mental state at the time of Petitioner’s confession.

           The Commonwealth filed a response arguing that the only cognizable claim was the

ineffective assistance of counsel claim relating to the court’s tampering instruction, and that the



17
   Amended Post-Conviction Relief Petition at ¶ 42. The PCRA petition did not raise the ineffective assistance of
counsel claim relating to the introduction of medical records at the suppression hearing or at trial.
18
  Pursuant to local rule 72.1.IV(c), Petitioner’s Habeas petition was randomly assigned to Magistrate Judge Rice for
a R&R.
19
     MOL [Doc. No. 63] at 18–19.

                                                         5
           Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 6 of 14




other claims were either time-barred or procedurally defaulted. Petitioner argued in reply that his

mental illness constituted an extraordinary circumstance that required equitable tolling of his

claims.

          The R&R identified six claims alleged in the MOL. The claims were that trial counsel

was ineffective for failing to: (1) timely present evidence to suppress the confession; (2) offer

evidence at trial to discredit the confession; (3) timely object to a jury instruction that contained

different elements than the charging information; (4) develop evidence showing Petitioner lacked

the specific intent to kill; and (5) seek a mistrial due to prosecutorial misconduct during closing

argument. 20 The sixth claim asserted cumulative error.

          The R&R recommended that the third ineffective assistance claim be dismissed as

meritless and claims two, four, and five be dismissed as time-barred because they were first

alleged after the statutory limitations period ended in the amended petition or the MOL. The

R&R also concluded that Petitioner’s time-barred claims did not relate back to any timely claim,

and Petitioner’s alleged mental incompetence did not support equitable tolling. However, the

R&R recommended an evidentiary hearing be held to determine whether trial counsel was

ineffective for failing to present evidence to support suppressing Petitioner’s confession.

Petitioner filed objections.

II.       LEGAL STANDARD

          Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), a petition for a

writ of habeas corpus may not be granted as to any claim that was adjudicated on the merits in

State court proceedings unless the adjudication “(1) resulted in a decision that was contrary to, or


20
  In the MOL, “Claim A” is titled “Trial Counsel was Ineffective for Failing to Investigate, Develop, and Present
Evidence that Would Have Caused the Court to Suppress Mr. Petitioner’s Inculpatory Statement or Would Have
Caused the Jury to Reject the Statement.” The Magistrate Judge treated this as two separate claims, which were
divided into numbers one and two in the R&R.

                                                         6
            Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 7 of 14




involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States; or (2) resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 21

           Under AEDPA, “a district court shall entertain an application for a writ of habeas corpus

[filed on] behalf of a person in custody pursuant to the judge of a State court only on the ground

that he is in custody in violation of the Constitution or laws or treaties of the United States.” 22

Where, as here, the petition is referred to a magistrate judge for a report and recommendation

pursuant to 28 U.S.C. § 636(b)(1)(B), a district court will conduct a de novo review of “those

portions of the report or specified proposed findings or recommendations to which objection is

made,” and “may accept, reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate judge.” 23

III. DISCUSSION

           Petitioner objects to the R&R’s finding that his untimely claims do not relate back to his

timely filed claims. 24 Petitioner also raises three objections to the R&R on equitable tolling

grounds: (1) the Magistrate Judge failed to consider equitable tolling on a claim-by-claim basis;

(2) the Magistrate Judge failed to consider the totality of the circumstances when assessing

Petitioner’s mental incompetency as grounds for equitable tolling; and (3) the Magistrate Judge




21
     28 U.S.C. 2254(d).
22
     28 U.S.C. § 2254(a).
23
     28 U.S.C. § 636(b)(1).
24
     Doc. No. 69 at 7–8.

                                                    7
             Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 8 of 14




was wrong to find that a misunderstanding or ignorance of the law by an inmate assisting

Petitioner rendered equitable tolling unavailable. 25

           A. Relation Back

           As an initial matter, the Court must consider whether Petitioner’s untimely claims relate

back to his timely filed claims. 26 Petitioner timely filed his PCRA petition on December 3, 2007,

which was 109 days after his criminal judgment became final. This filing tolled the limitations

period through April 3, 2013, the day the Pennsylvania Supreme Court denied review of

Petitioner’s PCRA petition. From that date, statutory tolling left Petitioner with 256 days to file

his federal habeas petition—which would set the limitations period closing date at December 6,

2013. Petitioner filed his pro se petition and supplemental petition within that limitations period

on October 7, 2013. On April 14, 2015, the Magistrate Judge appointed counsel to represent

Petitioner, and on July 13, 2015, counsel filed an amended habeas petition, raising multiple

claims for the first time. The R&R concluded that these additional claims were untimely and did

not relate back to Petitioner’s timely filed claims. 27

           Under Rule 12 of the Rules Governing Section 2254 Cases, the Federal Rules of Civil

Procedure may be applied in habeas cases to the extent that the civil rules are not inconsistent

with any statutory provisions or the habeas rules. “The Civil Rule governing pleading

amendments, Federal Rule of Civil Procedure 15, made applicable to habeas proceedings by

§ 2242, Federal Rule of Civil Procedure 81(a)(2), and Habeas Corpus Rule 11, 28 allows pleading




25
     Doc. No. 69 at 6.
26
     Doc. No. 64 at 11 n.12.
27
     Doc. No. 64 at 9–15.
28
     Rule 11 was re-designated as Rule 12 in 2009.

                                                     8
             Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 9 of 14




amendments with ‘leave of court’ any time during a proceeding.” 29 Amendments made after the

statute of limitations has run will relate back to the date of the original pleading if the original

and amended pleadings “ar[i]se out of the conduct, transaction, or occurrence.” 30 Thus, the

timeliness of the claims first raised in the MOL depends on whether they “relate back” to one of

the two claims that were timely filed in his original petition. 31

            In Mayle, the Supreme Court examined the relation-back doctrine in the context of a

habeas case. 32 There, the petitioner asserted a Sixth Amendment challenge in his initial petition,

arguing that his right to confront an adverse witness had been violated by admission of

videotaped statements made by a jailhouse informant. 33 The petitioner then sought to amend his

petition and add a claim that his Fifth Amendment right against self-incrimination had been

violated by the introduction of statements he had made during a pretrial police interrogation. 34

            Although both claims related to the admission of pretrial, out-of-court statements, the

Supreme Court held that those statements were “separated [from each other] in time and

type.” 35 The Supreme Court explained that the petitioner had defined “ar[ising] out of the

conduct, transaction, or occurrence” for relation-back purposes at “too high a level of

generality.” 36 It is not enough for two claims to merely arise from the same “trial, conviction, or

sentence” to satisfy the relation-back standard. 37 In order to properly relate to one another, the



29
     Mayle v. Felix, 545 U.S. 644, 655 (2005) (citing Fed. Rule Civ. P. 15(a)).
30
     Fed. Rule Civ. P. 15(c)(2).
31
     Mayle, 545 at 650.
32
     Id. at 644.
33
     Id. at 650–51.
34
     Id. at 651–52.
35
     Id. at 657.
36
     Id. at 661.
37
     Id. at 657.

                                                            9
            Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 10 of 14




claims in the amendment and the claims in the original petition must be “tied to a common core

of operative facts.” 38

            Here, Petitioner asserts in the objections that his second ineffective assistance claim—

trial counsel’s failure to offer evidence at trial to discredit the confession—relates back to his

first because both claims relate to trial counsel’s ineffectiveness in failing to introduce

Petitioner’s medical records to suppress his confession. 39 Petitioner also argues that his fourth

ineffective assistance claim—trial counsel’s failure to develop evidence showing Petitioner

lacked the specific intent to kill—relates back because the evidence would have included

Petitioner’s same medical records and their introduction could have precluded the jury from

finding that Petitioner was able to form the specific intent necessary for a first-degree murder

conviction. 40

            Both claim one and claim two arise from the same core facts—that trial counsel was

ineffective for failing to use evidence of Petitioner’s mental illness to contest his confession both

at the suppression hearing and at trial. Both claims rely on the fact that counsel had available

significant evidence of Petitioner’s past mental illness and did not use it to first contest the

admission of the confession then later to attack the credibility of the confession at trial. Under

Mayle, these claims are tied to a common core of operative facts and the Court finds that claim

two relates back. 41




38
     Id. at 664.
39
     Doc. No. 69 at 7–8.
40
  Petitioner does not argue that his fifth ineffective assistance of counsel claim relates back to his timely filed
claims. Even so, the Court notes that claim five would also not relate back to any of the timely filed claims under
Mayle because it relates to prosecutorial misconduct during closing arguments, which bears no relationship to
Petitioner’s timely claims.
41
     See Mayle, 545 U.S. at 662–64; Hodge v. United States, 554 F.3d 372, 377–78 (3d Cir. 2009).

                                                         10
            Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 11 of 14




           The Court also concludes that claim four relates back because both are based on trial

counsel’s failure to obtain or present medical evidence corroborating Petitioner’s mental illness.

Had trial counsel presented the medical evidence to contest the confession at trial, the evidence

could have also been used to develop a defense to show Petitioner lacked the specific intent to

kill. Thus, the operative facts underlying both claims are similar and arose under a similar

circumstance—trial counsel’s failure to produce medical evidence that would corroborate

Petitioner’s mental illness. Under Mayle, these claims are tied to a common core of operative

facts. Because claim two and claim four relate back to claim one, all three of these claims will be

considered in the evidentiary hearing.

           B. Equitable Tolling
           Petitioner argues that the claims that do not relate back should be deemed timely due to

equitable tolling, arguing that his mental illness prevented him from presenting specific claims in

his timely petition.42

           The statute of limitations “can be tolled when principles of equity would make [its] rigid

application unfair.” 43 Equitable tolling, however, is an “extraordinary” remedy that should be

applied “sparingly.” 44 Petitioner must establish “’(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstances stood in his way’ and prevented timely

filing.” 45 For mental incompetency to be considered an “extraordinary circumstance,” the



42
  It is also noted that Petitioner does not argue, and the Court does not find, that any of the alternative start date
provisions outlined in § 2244(d)(1)(B)–(D) would apply to toll Petitioner’s statute of limitations. See 28 U.S.C.
§ 2244(d)(1)(B)–(D) (one-year limitations period may start on the date a state-created impediment was removed, the
date the Supreme Court recognized a new and retroactive constitutional right; or the date the factual predicate of the
claim could have been discovered with due diligence).
43
  Urcinoli v. Cathel, 546 F.3d 269, 272 (3d Cir. 2008) (quoting Shendock v. Dir. Off. of Worker’s Comp. Prog., 893
F.2d 1458, 1462 (3d Cir. 1990)).
44
     Santos v. United States, 559 F.3d 189, 197 (3d Cir. 2009).
45
     Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

                                                           11
            Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 12 of 14




impairment must be so significant as to practically make it impossible for a timely filing of any

habeas petition. 46

           Here, Petitioner was able to file a petition and file it on time; no extraordinary

circumstance prevented Petitioner from raising his claims. As Petitioner was able to file a timely

petition that raised coherent claims, equitable tolling cannot be used to parse the individual

claims that were or were not included. 47 As the R&R concluded, the record shows that Petitioner

understood the importance of filing within the limitations period, had the wherewithal to

approach inmates who had helped others draft habeas petitions in the past, and engaged in

discussions with them relating to his potential claims. 48 With this assistance, Petitioner was able

to file a timely petition. Petitioner’s objection based on his, or his jailhouse lawyers’

misunderstanding or ignorance of the law is not a basis for equitable tolling. 49 The R&R fully

examined the totality of the circumstances surrounding Petitioner’s timely and untimely filings

and correctly determined that Petitioner’s mental incompetency was not a basis for equitable

tolling in this case.




46
   See e.g., Wilkins v. Lane, No. 16-5845, 2017 WL 4400760, at *4 (E.D. Pa. Sept. 29, 2017) (“’[A] mental condition
that burdens but does not prevent a prisoner from filing a timely petition does not constitute extraordinary
circumstances justifying equitable tolling.’ A mental impairment ‘even rising to the level of insanity’ may not be
enough to warrant equitable tolling. Even the combination of a pro se plaintiff with a mental incapacity is not
enough for equitable tolling. The mental condition must have ‘made it impossible to file a petition on time.’”); Briss
v. Nogan, No. 15-5727, 2018 WL 2254562, at *5 (E.D. Pa. May 16, 2018) (“Petitioners cannot simply allege that
mental impairment prevented timely filing. Rather, they must show that disability actually hindered filing of a
timely petition.”).
47
     Doc. No. 64 at 9–15.
48
   See Aff. of Charles Schrott, ¶¶ 4, 6, attached to Reply Brief as “Exhibit C”; Aff. of Daniel Howard, ¶¶ 4, 5
attached to Reply Brief as “Exhibit B.”
49
  Centeno v. Winstead, No. 08-5509, 2009 WL 5215394, at *4 (E.D. Pa. Dec. 24, 2009) (citing Jones v. Morton,
195 F.3d 153, 160 (3d Cir. 1999), Sch. Dist. of Allentown v. Marshall, 657 F.2d 16, 21 (3d Cir. 1981), and Eckles v.
Erikson, No. 06-1870, 2009 WL 292585, at *5 (E.D. Pa. Feb. 5, 2009)).

                                                          12
            Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 13 of 14




           C. Evidentiary Hearing

           Although claims one, two, and four were not raised during Petitioner’s PCRA appeal,

Petitioner contends that PCRA counsel’s ineffectiveness caused his procedural default, which

would allow the Court to consider the claim. 50 Thus, the R&R recommended an evidentiary

hearing be held to determine the nature of Petitioner’s PCRA counsel’s investigation into trial

counsel’s introduction of medical records at the suppression hearing and trial.

           Under the Supreme Court’s decision in Martinez v. Ryan, a petitioner can establish that

ineffective assistance of counsel “caused” a procedural default by showing (1) in the initial-

review collateral proceeding, 51 counsel was ineffective; and (2) the underlying claim of

“ineffective assistance at trial is substantial,” meaning it has “some merit.” 52 The Court agrees

with the R&R’s conclusion that the first Martinez prong cannot be resolved without an

evidentiary hearing to determine whether PCRA counsel had any strategic reason for

withholding those claims of trial counsel’s ineffectiveness. 53 This hearing is also necessary to

assess PCRA counsel’s investigation of trial counsel’s representation because the record lacks

evidence pertaining to these two inquiries.

           Further, an evidentiary hearing is necessary to determine whether Petitioner satisfies the

second Martinez prong. The state court did not hold an evidentiary hearing on trial counsel’s




50
   A federal court may consider a procedurally defaulted claim only if a petitioner demonstrates: (1) a legitimate
cause for the default an actual prejudice from the alleged constitutional violation; or (2) a fundamental miscarriage
of justice from a failure to review the claim. See Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991); see also
Davila v. Davis, 137 S.Ct. 2058, 2065 (2017) (discussing the cause and prejudice standard, and finding “[t]o
establish cause . . . the prisoner must show that some objective factor external to the defense impeded counsel’s
efforts to comply with the State’s procedural rule.”) (internal quotations and citations omitted).
51
     The PCRA proceeding constitutes an “initial-review collateral proceeding.”
52
     Martinez v. Ryan, 566 U.S. 1, 14, 17 (2012).
53
  See Bey v. Superintendent Greene SCI, No. 15-2863, 2017 WL 1905092, at *9 (3rd Cir. May 10, 2017) (finding
“no strategic reason” why counsel omitted an ineffectiveness claim).

                                                          13
            Case 2:13-cv-05932-CMR Document 90 Filed 09/03/21 Page 14 of 14




efforts to suppress or challenge Petitioner’s confession or trial counsel’s failure to obtain an

opinion from Dr. O’Brien on Petitioner’s mental state at the time of his Miranda waiver. A

hearing will allow the Court to hear evidence on these issues as well as any other evidence

relating to Petitioner’s mental state at the suppression hearing and trial.

           Additionally, an evidentiary hearing is necessary because Petitioner was prejudiced by

the suppression court adopting the interrogating officer’s unrebutted testimony that “[a]lthough

[Petitioner] indicated he had a mental health history, he did not ramble or say anything

inappropriate, and he answered all questions quietly and in a matter-of-fact manner.” 54 Dr.

O’Brien’s newer report directly rebuts this testimony stating that available psychiatric evidence

would have shown that Agent Gallen misinterpreted Petitioner’s demeanor as “evidence of

wellness rather than psychiatric illness.” 55

IV.        CONCLUSION

           For the reasons stated above, an evidentiary hearing will be held on claim one as

recommended by the R&R and on claims two and four for the reasons discussed in this

Memorandum Opinion. An order will be entered.




54
     N.T., Suppression 1/23/2006 at 82.
55
     8/1/2016 Dr. O’Brien Letter at 3.

                                                   14
